Citation Nr: 9922187	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  99-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Eligibility for improved death pension benefits.

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 until 
November 1945.  He died in March 1993.  The appellant is 
recognized as his surviving spouse.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a decision of the 
Louisville, Kentucky Regional Office (RO) which determined 
that the appellant's annual income exceeded the widow alone 
limit of $5,808.00, and that unreimbursed expenses paid by 
her in 1993 and 1994 could not be deducted from her countable 
income in order to offset her income for improved death 
pension purposes.

In her substantive appeal received in December 1998, the 
appellant noted that she wished to have a hearing at a local 
VA office before the Board.  However, a subsequent contact 
dated in February 1999 indicated that she desired to withdraw 
her request for a Board hearing as well as her appeal.  It 
was recorded that she was advised that written notification 
was required to cancel her hearing and the claim.  Although 
the appellant was reported to have indicated that she would 
comply with this requirement, the record contains no 
correspondence to this effect to date.  The Board points out 
in this regard that while the report of contact is sufficient 
to withdraw the request for a Board hearing, under 38 C.F.R. 
§ 20.204(c)(1998), there must be express written consent of 
the appellant to withdraw an appeal.  The notice of report of 
contact is insufficient for this purpose.  Consequently, the 
Board must necessarily proceed with adjudication of the 
appeal by regulation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The appellant filed a claim for improved death pension 
benefits in September 1998, at which time she reported the 
receipt of $17,097.00 in annual income. 

3.  The expenses submitted by the appellant in September 1998 
were unrelated to the veteran's last illness, and were paid 
prior to the date of her claim received in that same month.  


CONCLUSION OF LAW

The criteria for basic eligibility for improved death pension 
benefits have not been met.  38 U.S.C.A. §§ 1541, 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.3(b)(4), 3.23, 
3.271, 3.272(g), 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension if the veteran 
had qualifying service; or, at the time of death, was 
receiving or entitled to receive compensation for a service-
connected disability based on service during a war; and the 
surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  
Effective December 1997, the maximum annual rate of improved 
death pension for a surviving spouse without any dependents 
was $5,808.00.  38 U.S.C.A. §§ 1541(b), (c); 38 C.F.R. 
§§ 3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  This is the rate 
that was in effect at the time the appellant filed her 
September 1998 application for death pension benefits.

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded by 38 C.F.R.§ 3.272.

Unreimbursed medical expenses will be excluded from countable 
annual income when all of the following requirements are met:  
(i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support;  (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and  (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse (including increased pension for 
family members but excluding increased pension because of 
need for aid and attendance or being housebound) as in effect 
during the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g).

(h) Expenses of last illness, burials and just debts.  
Expenses specified in paragraphs (h)(1) and (h)(2) of this 
section which are paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.  (1) Veteran's final 
expenses.  (i) Amounts paid by a spouse before a veteran's 
death for expenses of the veteran's last illness will be 
deducted from the income of the surviving spouse.  (ii) 
Amounts paid by a surviving spouse or child of a veteran for 
the veteran's just debts, expenses of last illness and burial 
(to the extent such burial expenses are not reimbursed under 
chapter 23 of title 38 U.S.C.) will be deducted from the 
income of the surviving spouse or child.  The term "just 
debts" does not include any debt that is secured by real or 
personal property.  

The evidence reflects that the veteran died in March 1993.  
The appellant's claim for death pension benefits was received 
in September 1998 showing an income of $17,097.00 per month 
from Social Security and pensions from the United Mine 
Workers of America and the Black Lung benefit program.  The 
claim was denied in September 1998 on the basis of excessive 
income.  Subsequent thereto, the appellant submitted copies 
of correspondence, and monthly statements dated in 1993 
indicating that at the time of death, the veteran owed 
balances to a bank and on several revolving charge accounts.  
Receipts were also received in September 1998 indicating that 
she had paid a balance of $255.00 to a funeral home in 
October 1993 and had also paid $1500.00 for a headstone in 
February 1994.  The appellant was notified in November 1998 
that the expenses she had submitted could not be used to 
offset her income because they were unrelated to the 
veteran's last illness, and also could not be considered 
because they were not paid after the date of her claim in 
September 1998.  The record reflects that she has no 
dependents.

The record thus reflects that the appellant's annual income 
exceeded the maximum rate of improved pension for a surviving 
spouse without dependent at the date of her claim.  See 38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.23(a).  Therefore, the RO's 
September 1998 denial of death pension benefits, based on 
excessive income, was appropriate.

Additionally, it is shown that the expenses the appellant 
submitted to the RO to offset her income for the year in 
which the veteran died consisted of credit and/or revolving 
charge account balances which were not shown to be related to 
the veteran's last illness and are not considered "just 
debts" within the meaning of the applicable regulation.  As 
well, it is demonstrated that the appellant's receipts for 
the veteran's burial expenses were paid in 1993 and 1994.  As 
such, it is shown that they were not paid after the receipt 
of her claim as stipulated by 38 C.F.R. § 3.272(h), and may 
not be considered in modifying her income during the calendar 
year following the veteran's death. 

In conclusion, in view of the foregoing, the claim for 
entitlement to improved disability pension has no legal merit 
or entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Eligibility for improved death pension benefits is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

